



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Jamieson, 2014 ONCA 766

DATE: 20141031

DOCKET: C58296

Doherty, Tulloch and Benotto JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Steven Jamieson

Appellant

Ilan Neuman, for the appellant

Nick Devlin, for the respondent

Heard: October 27, 2014

On appeal from the judgment of Justice J R. MacKinnon of
    the Superior Court of Justice, dated January 17, 2014, granting the application
    for certiorari to quash the subpoena issued January 9, 2014.

APPEAL BOOK ENDORSEMENT

[1]

The progress of this proceeding shows the wisdom of the policy
    underlying
R. v. Johnson
(1991), 64 C.C.C. (3d) 20.  No doubt had the
    issue been raised before the motion judge he would have adjourned the motion to
    quash the subpoena to the trial judge.  Unfortunately he was not asked to do
    so.  Consequently the trial has been delayed several months while this appeal
    was outstanding.  We repeat absent special circumstances motions like this
    one which raise trial related matters should be heard by the trial court.

[2]

On the merits we agree with the motion judge.  Nothing before him demonstrated
    that the proposed witness, Crown counsel in the proceedings involving the
    former co-accused, was likely to give material evidence:
R. v. Harris
(1996), 93 C.C.C. (3d) 478 (C.A.).  The appeal is dismissed.

[3]

In dismissing the appeal we do not intend to preclude the appellant from
    raising the issue at trial.  If the issue is raised at trial, the trial judge
    based on the record before him or her and having due regard to the reasons on
    the certiorari motion will determine whether the witness should be compelled to
    testify: see
R. v. Johnson
.

[4]

The appeal is dismissed.


